UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock U.S. Global Leaders Growth Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 93.23% (Cost $306,381,059) Consumer Discretionary 14.50% Hotels, Restaurants & Leisure 11.51% Starbucks Corp. 305,960 14,664,663 Starwood Hotels & Resorts Worldwide, Inc. 267,420 14,504,861 Yum! Brands, Inc. 374,920 23,743,684 Internet & Catalog Retail 2.99% Amazon.com, Inc. (I) 70,680 13,743,019 Consumer Staples 13.85% Beverages 6.87% PepsiCo, Inc. 201,770 13,250,236 The Coca-Cola Company 271,600 18,341,148 Food Products 2.97% Danone SA, ADR (L) 1,103,320 13,681,168 Household Products 4.01% Colgate-Palmolive Company 203,130 18,427,954 Energy 7.79% Energy Equipment & Services 7.79% National Oilwell Varco, Inc. 243,130 17,986,757 Schlumberger, Ltd. 237,270 17,835,586 Financials 3.58% Capital Markets 3.58% State Street Corp. 419,570 16,438,753 Health Care 16.73% Health Care Equipment & Supplies 4.56% DENTSPLY International, Inc. (L) 241,380 9,109,681 Intuitive Surgical, Inc. (I)(L) 25,740 11,838,083 Health Care Technology 4.03% Cerner Corp. (I)(L) 304,690 18,552,574 Pharmaceuticals 8.14% Mylan, Inc. (I) 746,800 15,496,100 Novo Nordisk A/S, ADR (L) 120,600 14,373,108 Perrigo Company (L) 79,090 7,561,004 Industrials 1.68% Machinery 1.68% Joy Global, Inc. 85,240 7,730,416 Information Technology 24.66% Computers & Peripherals 4.52% Apple, Inc. (I) 45,570 20,801,794 Internet Software & Services 9.10% eBay, Inc. (I) 579,190 18,302,404 Google, Inc., Class A (I) 32,110 18,627,332 VistaPrint NV (I)(L) 137,570 4,922,255 1 John Hancock U.S. Global Leaders Growth Fund As of 1-31-12 (Unaudited) Shares Value Information Technology (continued) IT Services 6.84% Automatic Data Processing, Inc. 325,490 17,830,342 Visa, Inc., Class A 135,100 13,596,464 Software 4.20% Red Hat, Inc. (I)(L) 335,920 15,576,609 Salesforce.com, Inc. (I)(L) 31,970 3,734,096 Materials 10.44% Chemicals 10.44% Ecolab, Inc. (L) 314,470 19,006,567 Monsanto Company 244,120 20,030,046 Praxair, Inc. 84,360 8,959,032 Preferred Securities 3.97% (Cost $15,867,858) Consumer Staples 3.97% Beverages 3.97% Companhia de Bebidas das Americas, ADR (L) 501,290 18,241,943 Yield Shares Value Securities Lending Collateral 11.41% (Cost $52,429,891) John Hancock Collateral Investment Trust (W) 0.3891%(Y) 5,240,705 52,455,266 Total investments (Cost $374,678,808)† 108.61% Other assets and liabilities, net (8.61%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $381,014,758. Net unrealized appreciation aggregated $118,348,187, of which $120,531,240 related to appreciated investment securities and $2,183,053 related to depreciated investment securities. 2 John Hancock U.S. Global Leaders Growth Fund As of 1-31-12 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
